Citation Nr: 0406321	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-06 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim for a left shoulder 
condition, as secondary to the service-connected bilateral 
knee disabilities.

2.  Whether new and material evidence has been received to 
reopen the previously denied claim for nicotine dependency.

3.  Whether new and material evidence has been received to 
reopen the previously denied claim for sinus headaches.

4.  Entitlement to service connection for the residuals of a 
right foot wound.

5.  Entitlement to service connection for a right hip 
condition, as secondary to the service-connected bilateral 
knee disabilities.

6.  Entitlement to an increased evaluation for a cervical 
spine disability, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.

8.  Entitlement to the assignment of a temporary total 
disability evaluation for treatment of the service-connected 
left knee disability under 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970, and from February 1985 to April 1993.  The veteran's 
service personnel records reflect that he was awarded the 
Combat Infantryman Badge for his service in Vietnam.  The 
record further reflects that he had 14 years of inactive 
service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issues of whether new and material evidence has been 
received to reopen the previously denied claims for service 
connection for nicotine dependency and sinus headaches, 
service connection for left shoulder and right hip 
conditions, as secondary to the service-connected bilateral 
knee disabilities, service connection for residuals for a 
right foot wound, increased evaluations for cervical spine 
and right knee disabilities, and entitlement to the 
assignment of a temporary total disability evaluation for 
treatment of the service-connected left knee disability under 
38 C.F.R. § 4.30 are the subject of a remand immediately 
following this decision.

These issues are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.  
Notwithstanding, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The veteran's spouse submitted a statement on behalf of the 
veteran in June 2001.  As part of the statement, the spouse 
testified as to symptoms she observed the veteran to exhibit, 
including nightmares of stressful experiences the veteran 
underwent as part of his active service, and his difficulty 
sleeping.  As noted above, available service personnel 
records reflect that the veteran served in Vietnam.  His 
military occupational specialty was as a light weapons 
infantryman (11B20), and he was awarded the Combat 
Infantryman Badge. 

The RO should ask the veteran if he wishes to claim service 
connection for post-traumatic stress disorder.  The matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a September 1997 rating decision, the RO denied 
entitlement to service connection for a bilateral arm and 
shoulder condition.  Notice was given to the veteran by 
letter dated in the same month.  He did not appeal this 
decision.

2.  The additional evidence received since the September 1997 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to decide fairly the merits of the 
claim for entitlement to service connection for a left 
shoulder condition, as secondary to the service-connected 
bilateral knee disabilities.


CONCLUSION OF LAW

1.  The September 1997 rating decision denying entitlement to 
service connection for a bilateral arm and shoulder condition 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2003).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left shoulder condition is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5100 et. 
seq., 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulatory 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  Because the veteran's request 
to reopen the previously denied claim of service connection 
for a left shoulder condition was received prior to that date 
(in May 2001), those regulatory provisions do not apply.

The Board is granting the veteran's claim to reopen the 
previously denied claim for service connection for a left 
shoulder condition.  No additional evidence is required to 
make a determination as to this issue, and, hence, any 
failure to comply with VCAA requirements as to this issue 
would not be prejudicial to the veteran.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. App. 384 
(1993).

In a September 1997 decision, the RO denied the veteran's 
claim seeking entitlement to service connection for a 
bilateral arm and shoulder condition-both as secondary to 
the service-connected cervical spine disability as directly 
related to his active service.  In making this determination, 
the RO observed that while treatment records reflected that 
the veteran had complained of arm and shoulder pain, the May 
and September 1997 VA examinations showed no findings of an 
upper extremity disability.  Moreover, available service 
medical records did not reflect any inservice treatment for 
such a disability.

Hence, the RO concluded in the September 1997 rating decision 
that the medical evidence simply did not reflect a current 
shoulder disability.  Therefore, service connection was not 
warranted.  The veteran did not appeal this decision.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, the VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran filed his claim to 
reopen the previously denied decision in May 2001.

In the instant case, the Board finds that evidence submitted 
since the September 1997 rating decision provides a 
sufficient basis to reopen the previously denied claim.  This 
evidence includes a report of VA examination dated in 
September 2001 which reflects findings of a left shoulder 
disability including snapping biceps tendon and impingement 
of the rotator cuff.

This evidence, reflecting findings of a left shoulder 
disability is significant enough that it must be considered 
in order to fairly decide the merits of the claim.

Thus, the Board finds that evidence submitted since the 
September 1997 RO decision provides a basis to reopen this 
claim.

The September 2001 VA examination further contains an opinion 
noting that this disability is not the result of the 
veteran's service-connected knee disabilities.  While this 
would seem to argue against the grant of service connection 
for the veteran's left shoulder disability, the Board notes 
that the examination was conducted without benefit of the 
veteran's claims file for review.  Furthermore, it appears 
that not all of the veteran's service medical records are of 
record-significantly, records from his first period of 
active service.  Hence, the Board finds that further 
development is required to fairly adjudicate this claim.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for a left shoulder condition, as secondary to his 
service-connected bilateral knee disabilities.  However, as 
indicated above, the Board finds that a remand to the agency 
of original jurisdiction for additional development is 
required as to this issue.  The issue of entitlement to 
service connection for a left shoulder condition, as 
secondary to the service-connected bilateral knee 
disabilities, will be the subject of a later decision.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a left 
shoulder condition is reopened.  To that extent only, the 
claim is granted.


REMAND

As noted above, the Board has reopened the previously denied 
claim for service connection for a left shoulder condition.  
In addition, the veteran also seeks to reopen the previously 
denied claims for service connection for nicotine dependency 
and sinus headaches, service connection for a right hip 
condition, as secondary to the service-connected bilateral 
knee disabilities, service connection for residuals of a 
right foot wound, increased evaluations for cervical spine 
and right knee disabilities, and entitlement to the 
assignment of a temporary total disability evaluation for 
treatment of the service-connected left knee disability under 
38 C.F.R. § 4.30.  The Board has reviewed the records and 
finds that additional development is necessary before 
appellate action may be completed.

First, the veteran's service medical records are incomplete.  
Of significance is his first period of active service, 
particularly hospital treatment he received for a wound to 
his right foot, and records for treatment he received as a 
reservist.

In his original claim, the veteran notified the RO that he 
had been treated as a reservist at the Little Rock Air Force 
Base hospital.  He later clarified these dates as from 1973 
to 1993.  The RO requested treatment records from Little Rock 
Air Force Base Hospital, but only from 1999 to the present.  
The hospital responded that no records were available.  The 
RO must make another attempt, identifying the correct dates.

Concerning his first period of active service, the Board 
notes that the veteran indicated he had received hospital 
treatment for his right foot wound in an "SGLI Conversion 
Form" dated in August 1970.  The veteran stated he was 
treated at Fort Lewis, Washington, prior to his discharge 
from active service.  A review of his separation documents 
shows that he was discharged from Fort Lewis Washington.  
These records must be obtained.

Second, the Board notes that the most recent VA treatment 
records present in the claims file are dated in August 2001.  
Yet, the veteran stated as recently as April 2002 that he 
continues to receive treatment for his claimed and service-
connected conditions at VA Medical Center (MC) North Little 
Rock, Arkansas.  These records must be obtained.

Finally, the VA examination conducted in September 2001 was 
conducted absent review of the veteran's claims file.  It 
therefore cannot provide an adequate basis upon which to 
adjudicate these claims.  See 38 C.F.R. § 3.159(c)(4).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated the 
veteran for his claimed nicotine 
dependency and sinus headaches, left 
shoulder and right hip conditions, 
residuals of right foot wound, and 
service-connected cervical spine and 
right knee disabilities.  In addition, 
the RO should ask the veteran to identify 
the treatment for his service-connected 
left knee upon which he bases his claim 
for a temporary total disability 
evaluation under 38 C.F.R. § 4.30.  The 
RO should procure duly executed 
authorization for the release of private 
medical records.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
nicotine dependency and sinus headaches, 
left shoulder and right hip conditions, 
residuals of a right foot wound, service-
connected cervical spine and right knee 
disabilities, and left knee treatment 
warranting a temporary total disability 
evaluation under 38 C.F.R. § 4.30 that 
are not already of record.  In 
particular, the RO should request 
inpatient and outpatient records, to 
include any and all clinical medical 
records at VAMC in North Little Rock, 
Arkansas from 1973 to 1985, and from 1993 
to the present.

4.  The RO should obtain any additional 
service medical records, including any 
and all clinical medical records.  The RO 
is further requested to make a specific 
attempt to obtain any and all hospital 
records of treatment accorded the veteran
?	While stationed at Fort Lewis 
Washington in 1970, just prior to 
his discharge.

5.  If the service medical or hospital 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

6.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
to determine the nature, extent, and 
etiology of any manifested nicotine 
dependency and sinus headaches, left 
shoulder and right hip conditions, and 
residuals of a right foot wound, and to 
determine the nature and extent of his 
service-connected cervical spine and 
right knee disabilities.  All indicated 
tests and studies should be performed.  
If other examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
any nicotine dependency and sinus 
headaches, left shoulder and right 
hip conditions, residuals of a right 
foot wound, cervical spine and right 
knee disabilities.
?	Describe any current symptoms and 
manifestations attributed to any 
nicotine dependency and sinus 
headaches, left shoulder and right 
hip conditions, residuals of a right 
foot wound, cervical spine and right 
knee disabilities.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all any nicotine dependency and 
sinus headaches, left shoulder and 
right hip conditions, residuals of a 
right foot wound, cervical spine and 
right knee disabilities.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested nicotine dependency and 
sinus headaches, left shoulder and 
right hip conditions, and residuals 
of a right foot wound.  In 
particular, the examiners are 
requested to provide the following 
opinions:
1.	Is it at least as likely as not 
that any diagnosed nicotine 
dependency and sinus headaches 
and residuals of a right foot 
wound is the result of the 
veteran's service
2.	Is it at least as likely as not 
that any manifested left 
shoulder and right hip 
conditions are the result of 
the veteran's service-connected 
bilateral knee disabilities.

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim to reopen the 
previously denied claim for nicotine 
dependency and sinus headaches, as well 
as claims for service connection for left 
shoulder and right hip conditions as 
secondary to the service-connected 
bilateral knee disabilities, service 
connection for residuals of a right foot 
wound, and increased evaluations for 
cervical spine and right knee 
disabilities.  In doing so, the RO should 
apply the revised criteria for diseases 
and injuries of the spine, and determine 
which is more advantageous to the 
veteran.  In addition, the RO should 
determine whether or not a temporary 
total disability evaluation may be 
granted for treatment for the veteran's 
service-connected left knee disability 
under 38 C.F.R. § 4.30.  If the decisions 
remain in any way adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



